2013 IL 115728

                             IN THE
                        SUPREME COURT
                               OF
                      THE STATE OF ILLINOIS


                        (Docket No. 115728)
     THE VENTURE—NEWBERG-PERINI, STONE & WEBSTER,
     Appellant, v. THE ILLINOIS WORKERS’ COMPENSATION
              COMMISSION (Ronald Daugherty, Appellee).

                      Opinion filed December 19, 2013.

         CHIEF JUSTICE GARMAN delivered the judgment of the court,
     with opinion.
         Justices Freeman, Thomas, Karmeier, Burke, and Theis concurred
     in the judgment and opinion.
         Justice Kilbride dissented, with opinion.



                                  OPINION

¶1       Ronald Daugherty was a member of Plumbers & Pipefitters
     Union Local 137 (Local 137) based in Springfield, Illinois. Due to a
     lack of available work in his local area, Daugherty took a position
     with The Venture—Newberg-Perini, Stone & Webster (Venture)
     located approximately 200 miles from his home. Daugherty had
     temporarily relocated to a nearby motel for the job and was seriously
     injured in an automobile accident on his way to work. As a result,
     Daugherty sought workers’ compensation benefits.
¶2       The arbitrator found that Daugherty failed to show that the injury
     arose out of and in the course of his employment. The Illinois
     Workers’ Compensation Commission (Commission) reversed the
     arbitrator’s conclusion. On administrative review, the circuit court of
     Sangamon County set aside the Commission’s finding. The appellate
     court reversed the circuit court’s judgment, finding that Daugherty
     was a “traveling employee” at the time of the injury. The appellate
     court denied Venture’s petition for rehearing, but granted
     certification pursuant to Rule 315(a), and this court granted Venture’s
     petition for leave to appeal. Ill. S. Ct. R. 315(a) (eff. Feb. 26, 2010).
     For the following reasons, we reverse the judgment of the appellate
     court and affirm the circuit court’s judgment.

¶3                              BACKGROUND
¶4        At the time of the accident, Daugherty was a resident of
     Springfield, Illinois, and was a pipefitter and member of Local 137,
     working out of Springfield. Members of Local 137 were permitted to
     take jobs outside the local territory, but only when no work was
     available locally. Due to a lack of available work in the local area,
     Daugherty took a position with Venture at a plant located in Cordova,
     Illinois, located about 200 miles from Springfield. While working at
     the Cordova plant, Daugherty was expected to work 7 days a week,
     12 hours a day. Due to the distance and long hours, Daugherty and
     his fellow union member, Todd McGill, decided to stay at a local
     motel.
¶5        Daugherty and McGill first reported to work at the Cordova plant
     on March 23, 2006. After completing work that day, the men went to
     Lynwood Lodge to spend the night. The motel was located about 30
     miles from the Cordova plant. The men were scheduled to resume
     work at 7 a.m. the following day. Around 6 a.m. the next morning,
     McGill was driving Daugherty to work in McGill’s pickup truck. The
     vehicle skidded on ice while crossing an overpass, and Daugherty
     suffered serious injuries. As a result of this accident, Daugherty
     sought workers’ compensation benefits.
¶6        Daugherty’s position with the Cordova plant was to be temporary.
     Under Local 137’s normal policy, members are terminated at the
     completion of a job and are expected to seek a new position.
     Daugherty had worked for Cordova on four other short-term
     positions in the two years prior to the accident.
¶7        Daugherty testified that it was his understanding that Venture
     wanted workers to be within an hour’s drive of the plant, so that they
     were available for work when needed. Daugherty’s coworker,
     McGill, also testified that Venture did not direct workers where to
     stay and that, while Venture desired its employees to be located close
     to the plant, the workers were not required to relocate to be closer to
     the plant. An employee of Venture, Anthony Cahill, testified that
     Venture derived a benefit from workers residing within the local
     geographic area due to emergency labor needs. Venture, however, did

                                       -2-
       not direct workers where to stay or what route to take to work.
       Daugherty was not reimbursed for travel expenses or compensated
       for travel time. Cahill noted that only existing employees who were
       transferred to another location were compensated for travel expenses.
¶8         The arbitrator concluded that Daugherty had failed to prove that
       his injuries arose out of and in the course of his employment. The
       arbitrator also found that Daugherty did not qualify for the traveling
       employee exception.
¶9         In a divided decision, the Commission reversed the arbitrator’s
       decision, concluding that while ordinarily an accident occurring
       while an employee travels to work is not considered to be one that
       arises out of and in the course of employment, two exceptions applied
       here. First, the Commission found the accident occurred within the
       course of Daugherty’s employment because Daugherty’s course or
       method of travel was determined by the demands and exigencies of
       the job, rather than his personal preference. The Commission
       acknowledged that Daugherty was not required to stay in the local
       area, but found that “as a practical matter,” Daugherty needed to have
       stayed within a reasonable commuting distance from the plant.
       Second, the Commission found that Daugherty was a “traveling
       employee” at the time of the accident.
¶ 10       On administrative review, the circuit court found that the
       Commission misconstrued or misapplied Illinois law and set aside the
       Commission’s findings. The appellate court reversed. 2012 IL App
       (4th) 110847WC. Relying on this court’s decision in Wright v.
       Industrial Comm’n, 62 Ill. 2d 65, 69 (1975), the majority of the
       appellate court found that Daugherty qualified as a “traveling
       employee” and that his injury arose out of the course of his
       employment. Justice Hudson dissented, finding that Daugherty’s
       injury, occurring during his commute to work, did not arise out of
       and in the course of his employment. The dissent also disagreed with
       the majority’s application of the traveling employee exception.

¶ 11                               ANALYSIS
¶ 12       Venture argues that the appellate court erred in reversing the
       circuit court. First, Venture maintains that Daugherty was not a
       traveling employee. Venture focuses on the relevant facts, noting that
       Daugherty was a temporary employee and Venture did not send
       Daugherty to work at the Cordova plant. Venture also disputes the
       Commission’s finding that Daugherty was acting under the direction


                                        -3-
       or control of Venture when he chose to relocate closer to the work
       site and was injured on the way to work.
¶ 13       Daugherty, however, argues that the Commission’s findings
       should be upheld under both exceptions. Daugherty’s position is that
       he was a traveling employee because he was an employee who was
       traveling away from his home community for his employer.
       Daugherty also maintains that his injury arose out of and in the
       course of his employment because Daugherty’s course of travel was
       determined by the demands and exigencies of the job, rather than his
       personal preference.
¶ 14       The parties also dispute the applicable standard of review.
       “Before a reviewing court may overturn a decision of the
       Commission, the court must find that the award was contrary to law
       or that the Commission’s factual determinations were against the
       manifest weight of the evidence. [Citation.] On questions of law,
       review is de novo, and a court is not bound by the decision of the
       Commission. [Citation.] On questions of fact, the Commission’s
       decision is against the manifest weight of the evidence only if the
       record discloses that the opposite conclusion clearly is the proper
       result.” Beelman Trucking v. Illinois Workers’ Compensation
       Comm’n, 233 Ill. 2d 364, 370 (2009). Because Daugherty’s argument
       fails under either standard, however, we need not resolve the parties’
       dispute regarding the standard of review.

¶ 15                            Traveling Employee
¶ 16        “The general rule is that an injury incurred by an employee in
       going to or returning from the place of employment does not arise out
       of or in the course of the employment and, hence, is not
       compensable.” Commonwealth Edison Co. v. Industrial Comm’n, 86
Ill. 2d 534, 537 (1981). This court has explained the purpose behind
       this rule, noting that “the employee’s trip to and from work is the
       product of his own decision as to where he wants to live, a matter in
       which his employer ordinarily has no interest.” Sjostrom v. Sproule,
       33 Ill. 2d 40, 43 (1965).
¶ 17        An exception applies, however, when the employee is a
       “traveling employee.” “[C]ourts generally regard employees whose
       duties require them to travel away from their employer’s premises
       (traveling employees) differently from other employees when
       considering whether an injury arose out of and in the course of
       employment.” Wright v. Industrial Comm’n, 62 Ill. 2d 65, 68 (1975);
       Hoffman v. Industrial Comm’n, 109 Ill. 2d 194, 199 (1985).

                                        -4-
¶ 18       If a traveling employee is injured, the court then considers
       whether the employee’s activity was compensable. Wright, 62 Ill. 2d
       at 69. This court has found that injuries arising from three categories
       of acts are compensable: (1) acts the employer instructs the employee
       to perform; (2) acts which the employee has a common law or
       statutory duty to perform while performing duties for his employer;
       (3) acts which the employee might be reasonably expected to perform
       incident to his assigned duties. Daugherty argues that the third
       category applies here. Considering the third category, this court has
       found that traveling employees may be compensated for injuries
       incurred while performing an act they were not specifically instructed
       to perform. The act, however, must have arisen out of and in the
       course of his employment. To make this determination, the court
       considers the reasonableness of the act and whether it might have
       reasonably been foreseen by the employer.
¶ 19       The parties primarily rely on two cases: Wright, 62 Ill. 2d 65, and
       Chicago Bridge & Iron, Inc. v. Industrial Comm’n, 248 Ill. App. 3d
687 (1993). In Wright, an employee, Myrtis Wright, was a field
       erection supervisor who was frequently required to travel to out-of-
       state locations and stay there for months at a time. Wright, 62 Ill. 2d
       at 67. In addition to his hourly wage, Wright received per diem for
       traveling expenses as well as mileage reimbursement. Id. Wright was
       working at a job site located in Tennessee and had rented a motel
       room located near the job site. Id. On a Saturday afternoon, Wright
       was killed in a car accident. Id. Testimony during the trial showed
       that it was unclear as to where Wright was traveling at the time of the
       accident. Id. at 68. This court found that the traveling employee
       exception applied, noting that “[i]t would be inconsistent to deprive
       an employee of benefits of workmen’s compensation simply because
       he must travel to a specific location for a period of time to fulfill the
       terms of his employment and yet grant the benefits to another
       employee because he continuously travels.” Id. at 69.
¶ 20       In Chicago Bridge & Iron, Danny Reed was hired by the
       employer and was “periodically required” to travel to various job
       sites out of state. Chicago Bridge & Iron, 248 Ill. App. 3d at 688.
       Reed had worked exclusively for the employer for 19 years, but his
       employment was not continuous, as he was terminated at the end of
       each temporary job and rehired as necessary. Id. at 692-93. Reed was
       compensated for mileage when traveling to work sites. Id. at 689.
       One such job site was located in Minnesota, and Reed stayed in a
       motel near the job site. Id. Reed was injured in a car accident when


                                         -5-
       driving from the motel to the job location. Id. The appellate court
       found that the traveling employee exception applied. Id. at 694.
¶ 21       Courts in Illinois have considered a variety of other examples of
       traveling employees, including traveling salesmen (Urban v.
       Industrial Comm’n, 34 Ill. 2d 159 (1966)); a field mechanic who
       traveled to service heavy-duty equipment (Howell Tractor &
       Equipment Co. v. Industrial Comm’n, 78 Ill. 2d 567 (1980)); a
       director of health services for a regional office of education who
       traveled to meet with local schools (Hoffman v. Industrial Comm’n,
       109 Ill. 2d 194 (1985)); a union official who traveled to attend
       hearings and negotiate on behalf of his union (District 141,
       International Ass’n of Machinists & Aerospace Workers v. Industrial
       Comm’n, 79 Ill. 2d 544 (1980)); a bank manager traveling between
       two bank branches (Kertis v. Illinois Workers’ Compensation
       Comm’n, 2013 IL App (2d) 120252WC); and a truck driver (Potenzo
       v. Illinois Workers’ Compensation Comm’n, 378 Ill. App. 3d 113
       (2007)).
¶ 22       Prior to applying Wright and Chicago Bridge & Iron to the
       instant case, it is helpful to review the relevant facts. In reaching its
       conclusion, the Commission made the following findings of fact: (1)
       Daugherty testified that it was his understanding that Venture wanted
       workers to be within an hour’s traveling distance from the plant; (2)
       union workers were not reimbursed for travel accommodations or
       compensated for travel time for positions taken outside their local
       territory (and Venture did not reimburse Daugherty for his travel for
       this job); (3) Daugherty was not required to take the job at the
       Cordova plant and would not have been permitted to take the job if
       his local union had a job available, as union workers could take jobs
       outside their local territory only if jobs were not available within the
       local territory; (4) Daugherty had worked on four short-term projects
       for Venture in 2004 and 2006, and at the end of each project, he was
       laid off and no longer considered an employee of Venture; (5) Todd
       McGill, a fellow union member who shared a motel room with
       Daugherty and was driving the truck involved in the accident,
       testified that Venture did not make motel arrangements, tell them
       where to stay or pay for travel expenses. McGill also testified that he
       was not required to relocate closer to the work site, but acknowledged
       that Venture desired its employees to be located closer to the plant.
¶ 23       Wright was a permanent employee who was regularly required by
       his employer to travel out of state. Wright’s employer reimbursed
       him with per diem and mileage expenses. Reed, the plaintiff in


                                         -6-
       Chicago Bridge & Iron, was not a permanent employee, but he had
       worked exclusively for the employer for 19 years. Like Wright, Reed
       was reimbursed for his mileage expenses and was “required” to travel
       for the position. Furthermore, in each of the remaining cases cited
       above, the employee was regularly employed and directed by his or
       her employer to travel to a remote location. Urban v. Industrial
       Comm’n, 34 Ill. 2d 159 (1966); Howell Tractor & Equipment Co. v.
       Industrial Comm’n, 78 Ill. 2d 567 (1980); Hoffman v. Industrial
       Comm’n, 109 Ill. 2d 194 (1985); District 141, International Ass’n of
       Machinists & Aerospace Workers v. Industrial Comm’n, 79 Ill. 2d
544 (1980); Kertis v. Illinois Workers’ Compensation Comm’n, 2013
IL App (2d) 120252WC; Potenzo v. Illinois Workers’ Compensation
       Comm’n, 378 Ill. App. 3d 113 (2007).
¶ 24       Unlike the plaintiff in Wright, Daugherty was not a permanent
       employee of the employer. Nor was Daugherty working for Venture
       on a long-term exclusive basis. He had worked only four other short-
       term Venture projects over the two years preceding the accident.
       Furthermore, nothing in Daugherty’s contract required him to travel
       out of his union’s territory to take the position with Venture. As
       Daugherty testified, he made the personal decision that the benefits
       of the pay outweighed the personal cost of traveling. Daugherty was
       hired to work at a specific location and was not directed by Venture
       to travel away from this work site to another location.1 Rather,
       Daugherty merely traveled from the premises to his residing location,
       as did all other employees. Finally, Venture did not reimburse
       Daugherty for his travel expenses, nor did it assist Daugherty in
       making his travel arrangements. Due to these facts, the Commission’s
       conclusion that Daugherty was a traveling employee was against the
       manifest weight of the evidence.
¶ 25       Not only does the case law fail to support Daugherty’s position
       that he qualified for the traveling employee exception, but the
       appellate court position raises serious policy concerns. For example,
       while an employee who chooses to relocate closer to a temporary job
       site can receive benefits if injured on the way to work, an employee



          1
           Daugherty argues that Venture’s home “employment premises” was in
       Wilmington, Illinois, while this job location was in Cordova, Illinois.
       Regardless of whether Venture’s home location was in Wilmington,
       Daugherty was hired solely to perform work at the Cordova job site.
       Therefore, this is the premises at which Daugherty was employed.

                                        -7-
       who permanently resides close to the job site is not entitled to
       benefits if injured on the way to work.
¶ 26       Because we conclude that Daugherty was not a traveling
       employee at the time of the accident, we need not consider whether
       the injury was compensable.

¶ 27                     Demands & Exigencies of the Job
¶ 28        The Commission also found that the accident occurred within the
       course of Daugherty’s employment because Daugherty’s course or
       method of travel was determined by the demands and exigencies of
       the job, rather than his personal preference.
¶ 29        In Sjostrom v. Sproule, 33 Ill. 2d 40 (1965), this court considered
       a case where the plaintiff was injured in a car accident on the way to
       work. The court found that the injuries were compensable because
       “the plaintiff’s injuries arose out of and in the course of his
       employment since his trip to work was ‘determined by the demands
       of his employment rather than personal factors.’ ” See Unger v.
       Continental Assurance Co., 107 Ill. 2d 79, 87-88 (1985) (discussing
       Sjostrom). Similar to this case, the plaintiff was riding in a car driven
       by the plaintiff’s coworker. However, unlike the present case, a
       supervisor directed the plaintiff and the coworker to ride together and
       the employees were reimbursed for travel costs.
¶ 30        In Chicago Bridge & Iron, the appellate court also considered
       whether Reed’s injury arose out of and in the course of employment
       when he was injured while traveling to work. The court noted that the
       proper test is whether the “course or method of travel is determined
       by the demands or exigencies of the job rather than by his own
       personal preference as to where he chooses to live.” Chicago Bridge
       & Iron, Inc. v. Industrial Comm’n, 248 Ill. App. 3d 687, 693 (1993).
       In that case, however, the court found that Reed, the plaintiff, was not
       acting in the course of employment because the employer did not
       direct Reed’s route to work, and Reed was free to choose any route
       in traveling to work. The court also noted that while Reed was
       reimbursed for travel expenses, he was not paid for time spent
       traveling. Therefore, the court concluded that Reed was not in the
       course of employment when the injury occurred.
¶ 31        Unlike the plaintiff in Sjostrom, Daugherty’s course and method
       of travel was not directed by Venture. While Daugherty’s decision to
       stay at a motel closer to the work site was a logical one, as the work
       site was 200 miles from his home, it was a personal decision. Nothing
       in Daugherty’s contract required him to travel out of his union’s

                                         -8-
       territory to take the position with Venture. Instead, it was
       Daugherty’s personal preference to accept the position and the travel
       distance that it entailed. The Commission recognized that Venture did
       not require Daugherty to relocate closer to the job site. While
       Daugherty testified that it was his understanding that Venture wanted
       workers to be within an hour’s traveling distance from the plant, there
       was no evidence that this was required or even suggested by Venture.
       Daugherty’s coworker, McGill, testified that Venture did not tell
       them where to stay and that he was not required to relocate closer to
       the work site. Also unlike the plaintiff in Sjostrom, Daugherty and
       McGill were not instructed to ride together, but made the personal
       decision to do so in order to save money.
¶ 32       Daugherty is much more similar to Reed in Chicago Bridge &
       Iron, as Daugherty was free to choose his own route to work. Even
       more persuasive than in Chicago Bridge & Iron, Venture did not
       reimburse Daugherty for travel costs. Daugherty was simply no
       different from any other employee who has to drive to work on a
       daily basis. Therefore, the Commission’s finding that Daugherty’s
       method of travel was determined by the demands and exigencies of
       the job, rather than his personal preference, was against the manifest
       weight of the evidence.

¶ 33                              CONCLUSION
¶ 34       While there is no question that Daugherty was seriously injured,
       the facts of this case do not support Daugherty’s argument that he
       was entitled to workers’ compensation benefits. Daugherty made the
       personal decision to accept a temporary position with Venture at a
       plant located approximately 200 miles from his home. Venture did
       not direct Daugherty to accept the position at Cordova, and
       Daugherty accepted this temporary position with full knowledge of
       the commute it involved. Daugherty was not a traveling employee.
¶ 35       Additionally, Daugherty’s course or method of travel was not
       determined by the demands and exigencies of the job. Venture did
       not reimburse Daugherty for travel expenses or time spent traveling.
       Venture did not direct Daugherty’s travel or require him to take a
       certain route to work. Instead, Daugherty made the personal decision
       to accept the position at Cordova and the additional travel and travel
       risks that it entailed.
¶ 36       The appellate court judgment is reversed and the circuit court
       judgment affirmed.


                                        -9-
¶ 37       Appellate court judgment reversed.
¶ 38       Circuit court judgment affirmed.

¶ 39        JUSTICE KILBRIDE, dissenting:
¶ 40        I agree with the appellate court’s judgment affirming the
       Commission’s conclusion that Daugherty qualified for workers’
       compensation benefits because he was a “traveling employee” at the
       time of the incident and his injuries arose out of and in the course of
       his employment. Because the majority reverses that judgment and
       rejects the Commission’s decision, I dissent.
¶ 41        Initially, unlike the majority, I would clearly state that a manifest
       weight of the evidence standard applies here. See supra ¶ 14
       (deciding not to resolve the parties’ dispute regarding the proper
       standard of review). A reviewing court is permitted to reverse the
       Commission’s decision only when the award is contrary to law or the
       Commission’s factual findings were against the manifest weight of
       the evidence. While legal questions are subject to de novo review,
       questions of fact are subject to a manifest weight of the evidence
       standard. Beelman Trucking v. Illinois Workers’ Compensation
       Comm’n, 233 Ill. 2d 364, 370 (2009). Elaborating on the proper
       standard of review, this court explained that “if undisputed facts upon
       any issue permit more than one reasonable inference, the
       determination of such issues presents a question of fact, and the
       conclusion of the Commission will not be disturbed on review unless
       it is contrary to the manifest weight of the evidence.” Caterpillar
       Tractor Co. v. Industrial Comm’n, 129 Ill. 2d 52, 60 (1989).
¶ 42        Here, the parties disagree on whether the employer, Venture-
       Newberg, expected or required Daugherty to stay within a certain
       proximity to the employment site, and the record contains testimony
       that permits different reasonable inferences on this point, supporting
       application of the manifest weight of the standard. Caterpillar
       Tractor Co., 129 Ill. 2d at 60. In addition, the arbitrator and the
       Commission reached opposite conclusions after reviewing the
       evidence, demonstrating that reasonable inferences from the evidence
       could reasonably yield different conclusions. This provides additional
       justification for application of a manifest weight of the evidence
       standard. See Illinois Valley Irrigation, Inc. v. Industrial Comm’n, 66
Ill. 2d 234, 239 (1977) (applying manifest weight of evidence
       standard when arbitrator and the Commission reached contrary
       conclusions).


                                         -10-
¶ 43       Thus, I believe a manifest weight of the evidence standard applies
       in this case. Under this deferential standard, a reviewing court may
       reverse the Commission’s decision only if the record discloses that
       the opposite conclusion clearly is the proper result. Beelman
       Trucking, 233 Ill. 2d at 370.
¶ 44       An employee is entitled to workers’ compensation benefits for an
       injury only if the injury arises out of and in the course of his
       employment. 820 ILCS 305/2 (West 2008); Illinois Bell Telephone
       Co. v. Industrial Comm’n, 131 Ill. 2d 478, 483 (1989). Generally, an
       injury incurred by an employee traveling to or from his place of
       employment is not recoverable because it does not arise out of or in
       the course of the employment. Commonwealth Edison Co. v.
       Industrial Comm’n, 86 Ill. 2d 534, 537 (1981). The justification for
       this general rule is that “the employee’s trip to and from work is the
       product of his own decision as to where he wants to live, a matter in
       which his employer ordinarily has no interest.” Sjostrom v. Sproule,
       33 Ill. 2d 40, 43 (1965).
¶ 45       An exception to this rule applies, however, when the employee is
       classified as a “traveling employee.” This well-established exception
       applies to employees who are required to travel away from their
       employer’s premises. Hoffman v. Industrial Comm’n, 109 Ill. 2d 194,
       199 (1985); Wright v. Industrial Comm’n, 62 Ill. 2d 65, 68 (1975);
       Cox v. Illinois Workers’ Compensation Comm’n, 406 Ill. App. 3d
541, 545 (2010). Nonetheless, as with all employees, a traveling
       employee’s injuries are compensable only if they arise out of and in
       the course of his employment. Hoffman, 109 Ill. 2d at 199.
¶ 46       In relevant part, acts that an employee might be reasonably
       expected to perform incident to his assigned duties are considered to
       arise out of and in the course of employment. Wright, 62 Ill. 2d at 69.
       More specifically, in the context of a traveling employee, this court
       has explained that “[t]he test for determining whether an injury to a
       traveling employee arose out of and in the course of his employment
       is the reasonableness of the conduct in which he was engaged and
       whether it might normally be anticipated or foreseen by the
       employer.” Wright, 62 Ill. 2d at 69-70 (citing David Wexler & Co. v.
       Industrial Comm’n, 52 Ill. 2d 506, 510 (1972)). Cognizant of the
       deferential standard of review and the law governing the “traveling
       employee” exception, I now detail the evidence considered by the
       Commission.
¶ 47       At the time of the incident, Daugherty was employed by Venture-
       Newberg, a company based in Wilmington, Illinois. Venture-

                                        -11-
       Newberg contracted with Exelon Generation Company, LLC, to
       provide skilled tradesmen for maintenance or repair work at power
       plants owned and operated by Exelon. Typically, Venture-Newberg
       filled Exelon openings with local union tradesmen. When positions
       could not be filled locally, Venture-Newberg posted the jobs with
       remote union locations. Thus, when local union tradesmen were
       unavailable, Venture-Newberg filled the positions with tradesmen
       who lived outside the area. Necessarily, these individuals must travel
       to reach the distant work site.
¶ 48        This is precisely what occurred here. At the time of the incident,
       Daugherty was a member of Local 137 and a pipefitter with 30 years’
       experience. Daugherty lived in Springfield, Illinois, over 200 miles
       away from Exelon’s Cordova plant. Between 2004 and 2006,
       Daugherty worked on multiple occasions for Venture-Newberg at
       various Exelon-owned power plants throughout Illinois, including the
       Cordova plant, the LaSalle plant, and the Clinton plant. Venture-
       Newberg hired Daugherty on a temporary basis for each project, and
       his temporary employment terminated upon completion of each
       project. Based on this work history, Daugherty had passed the
       required background check and acquired the specialized skills
       necessary for that type of work.
¶ 49        In March 2006, Venture-Newburg was unable to fill a position at
       the Cordova plant locally and sought remote union workers.
       Daugherty bid for the job and was selected by Venture-Newburg for
       temporary assignment to a position at the Cordova plant. The position
       required Daugherty to work 12-hour days, seven days a week.
¶ 50        Daugherty testified that Venture-Newburg required its workers
       to be “available at just a phone call.” Daugherty explained that he
       needed to stay within a certain distance from the plant because
       Venture-Newburg might ask him to work early or to work late.
       Daugherty further testified that he was required to stay within an hour
       of the plant to fulfill his job duties, and he chose to stay at a motel
       approximately 30 miles away from the Cordova plant. Daugherty’s
       coworker, Todd McGill, confirmed that Venture-Newberg
       emphasized the benefit of an employee being local or geographically
       close. In contrast, Venture-Newberg denied that Daugherty was
       required to stay within an hour of the plant. Venture-Newburg,
       however, conceded that it benefitted from having workers who were
       willing and able to stay within the geographic location of the
       employment site.



                                        -12-
¶ 51       Ultimately, Daugherty and McGill first worked at the Cordova
       plant for a 12-hour shift on March 23, 2006. The men stayed
       overnight at a hotel about 30 miles away from the plant. At around 6
       a.m. the next day, the two men were involved in a traffic accident on
       their way to the Cordova plant, and Daugherty suffered significant
       injuries.
¶ 52       Reviewing this evidence, I agree with the Commission that
       Daugherty should be considered a traveling employee at the time he
       sustained his injuries. There can be no question that Daugherty, who
       lived over 200 miles away from the Cordova plant work site, had to
       travel away from his employer’s premises in Wilmington, Illinois.
       Even assuming, as the majority concludes in a footnote with no legal
       analysis, that Cordova, Illinois, the location of the plant, should be
       considered his employer’s premises (supra ¶ 24 n.1), Daugherty
       would have had to travel to that site because he lived 200 miles away
       in Springfield.
¶ 53       Moreover, Exelon contracted with Venture-Newberg with the
       express purpose to obtain qualified nonlocal tradesmen from remote
       union locations because of the lack of available qualified local union
       tradesmen. In other words, Exelon and Venture-Newberg agreed to
       hire union tradesmen from outside of the area who would necessarily
       be required to travel to the area to work. In fact, as Daugherty’s
       experience reveals, he was required to travel over 200 miles to reach
       the Cordova plant to complete the job he was hired by Venture-
       Newberg to perform. By definition, then, Daugherty was required to
       travel from his employer’s premises and qualifies as a traveling
       employee. See Wright, 62 Ill. 2d at 68 (traveling employee exception
       applies to employees who are required to travel away from their
       employer’s premises).
¶ 54       Of course, concluding that Daugherty was a traveling employee
       does not end the requisite inquiry. Daugherty can receive workers’
       compensation benefits for his injuries only if they arose out of and in
       the course of his employment. Hoffman, 109 Ill. 2d at 199. As this
       court has explained, a traveling employee’s injuries arose out of and
       in the course of his employment if he was engaged in reasonable
       conduct at the time of his injury and his employer might normally
       anticipate or foresee that conduct. Wright, 62 Ill. 2d at 69-70. Here,
       Daugherty was injured as he traveled in a vehicle to the Cordova
       plant from the motel where he was staying while he completed his
       temporary work assignment outside of his local area. This conduct
       was entirely reasonable, and his employer, who hired Daugherty with


                                        -13-
       the express purpose to travel to a remote work site, certainly would
       have anticipated it. Consequently, in accordance with the test
       articulated by this court in Wright, Daugherty’s injuries arose from
       and in the course of his employment. Wright, 62 Ill. 2d at 68.
¶ 55       The appellate court here reached the same conclusion. As the
       appellate court found, “Venture-Newberg must have anticipated that
       [Daugherty], recruited to work at Exelon’s facility over 200 miles
       from [his] home, would be required to travel and arrange for
       convenient lodging in order to perform the duties of his job, and that
       it was reasonable and foreseeable that he would travel a direct route
       from the lodge at which he was staying to Exelon’s facility.” 2012 IL
       App (4th) 110847WC, ¶ 15.
¶ 56       The majority reverses the appellate court’s judgment and rejects
       the Commission’s assessment of the evidence and its related
       determination that Daugherty was entitled to workers’ compensation
       benefits. Supra ¶ 2. Without ever actually stating it, the majority
       implicitly holds that an opposite conclusion is clearly evident from
       the record. Supra ¶ 14 (declining to identify the proper standard of
       review but declaring that Daugherty’s argument fails under both a de
       novo standard and the more deferential manifest weight of the
       evidence standard).
¶ 57       For the foregoing reasons, I cannot agree. Instead, I believe the
       Commission’s conclusion is not contrary to the manifest weight of
       the evidence, and the appellate court’s judgment reaching the same
       conclusion should be affirmed. Accordingly, I respectfully dissent.




                                       -14-